Title: To Benjamin Franklin from Catharine Greene, 28 October 1777
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
Boston. Octobr ye 28th 1777
I have this moment heard of an oppertunity of Writeing to you and though there geting my horses up to go home I must write you how do you do and that our family was well 12 days Past when I left them and Id the Pleasure of carreing your Dear Sister to her Granddaughters Greenes the day before I Came a way and Mrs. Collis. She is exceeding well and quite Contented in her Deliverance from Hows Ravages. She left Philadelphia but a few days Before he marcht to Garmentown. Suppose you have heard Mrs. Beach was abed with a fine Daughter. Her aunt and My Self are Concernd for her but every thing was in Readiness to carry her to a friends house. Ive been to Newbury Port to See Ray who is at Dumers School he is in a good house and well belovd. How does my Friends Mr. Temple and Master Benny doo? Please to Remember me to them and be assured of the Best wishes of your old Catharine who longs to See you at Warwick. Celia is with me. I leave the greate News to more inteligable Pens. But we are all happy with the Pleasing appearance of things. Friends here are all well. Uncle and aunt Gooch at whose house I am Desire there love to you as does Brother Hubbart &c. &c. Do let us have if but one line from you to hear you are well. We love your Dear Sister as well as ever. Your Very affectionate
Caty Greene
 
Addressed: Doct Franklin / per Mr Austin
